Wade, J.
It is unnecessary to comment on the ruling stated in the first headnote. While this court, as well as the Supreme Court, has frequently permitted plaintiffs in error to file, as exceptions pendente lite in the court below, bills of exceptions which were prematurely brought, the practice is not one that should be encouraged, and the privilege should be accorded only where it appears (in the absence of any distinct and clear ruling on the question thereby presented) that the premature bill of exceptions was sued out for the evident purpose of reviewing a judgment which might, under some view or interpretation thereof, be reasonably considered a final judgment in the case. To invariably permit a party, where no special reason is disclosed by the record for a departure in his favor from the rule, to file as exceptions pendente lite a bill of exceptions prematurely brought to this court would be to allow in every instance an opportunity to institute an experiment, at the cost of time and money to the opposite party, as well as to impose upon this court the wholly unnecessary burden of passing on the same case twice at least, if not more often. The business of this court has grown to such an extent that it is a matter of very serious concern whether all the cases now on its docket can be considered and decided within the time fixed by the' constitution; and in view of the increasing volume of business coming before us for attention, we must hereafter endeavor to curtail by every proper method .the unnecessary bringing of questions to this court for solution; and to sanction generally the practice of allowing bills of exceptions prematurely brought here to be filed as exceptions pendente lite in the court below would, naturally tend to increase, *539rather than to restrict, the bringing of cases to'this court.- When the rights of all parties can be. preserved by the filing of exceptions pendente lite, and the entire case, after it has been finally disposed of, can be considered • and reviewed (Civil Code, § 6138), it is entirely unreasonable to expect this court to expend the timé and energy necessary to take several bites from one cherry, rather than to masticate and digest the whole (including the stone) at one time. Writ of error dismissed!i